Title: From Benjamin Franklin to William Strahan, 1 January 1757
From: Franklin, Benjamin
To: Strahan, William


Dear Sir
Philada. Jany. 1. 1757
I wrote you a Line or two yesterday, enclosing B. Mecom’s 2d Bill for £100 Sterling drawn on you upon Presumption that you had received some Bills he had sent you, amounting to about £120 more than the Ballance of his Account. He has settled honourably with me, and bought the old Printing House he had at Antigua, which he has sent to Boston, where he purposes to set up his Business among his Friends and Relations; and has wrote to you to purchase him two new Founts, one of Long Primer and one of Pica, for which I have furnish’d him with a Bill on Mr. Collinson for £50 lest you should not have receiv’d his Money. I now send B. Mecom’s third Bill. If you are not in Cash for him, you need not be at the Charge or Trouble of Protesting it, but only acquaint me. If you are, carry it to the Credit of my Account. I wish you and yours many happy New Years, being, with great Esteem and Affection, Dear Sir, Your most obedient humble Servant
B Franklin
Mr. Strahan
 Addressed: To / Mr. William Strahan / Printer / London